PER CURIAM.
The defendant is entitled to the particulars demanded in the first six paragraphs of the moving affidavits. It is not *452an answer to this demand that defendant should know as much about the matter complained of as does the plaintiff. The defendant is entitled to be informed what specific facts are claimed by the plaintiff to be covered by the general allegations of the complaint, to the end that the issues to be tried may be limited and defined. Havholm v. Whale Creek Iron Works, 159 App. Div. 578, 144 N. Y. Supp. 833.
Order appealed from reversed, with $10 costs and disbursements, and motion granted to the extent indicated.